Citation Nr: 1545773	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals, claimed as brain trauma.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety state not otherwise specified.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen service connection for tinnitus, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2000 to February 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in North Little Rock, Arkansas, and a May 2013 rating decision of the RO in Waco, Texas.

The Veteran was previously represented in this matter.  On September 15, 2015, the Veteran was sent a letter informing that the previously assigned representative was no longer accredited to provide representation services before VA and, as a result, the Veteran was now unrepresented.  The Veteran was advised that he would have 30 days to appoint a new representative, should one be desired.  The Veteran was also informed that if no new representative was appointed within 30 days of the date of the letter, VA would assume that the Veteran wished to proceed pro se, and the Board would resume its review of the appeal.  To date, the Veteran has not appointed a new representative. 

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for PTSD to service connection for an acquired psychiatric disability, to include PTSD and anxiety state not otherwise specified, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of whether new and material evidence has been received to reopen service connection for tinnitus and service connection for an acquired psychiatric disability, GERD, right knee and left leg disabilities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have residuals from a TBI. 


CONCLUSION OF LAW

The criteria for service connection for TBI residuals have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issues of whether new and material evidence has been received to reopen service connection for tinnitus and service connection for an acquired psychiatric disability, GERD, right knee and left leg disabilities, and bilateral hearing loss, no further discussion of VA's duties to notify and assist is necessary as to those issues.

As to the issue of service connection for TBI residuals, in December 2009 VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the May 2010 rating decision denying service connection for TBI residuals.  Further, the issue was readjudicated in a June 2013 Statement of the Case (SOC) and an April 2015 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VA did not request a VA TBI examination for compensation purposes.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The record reflects that the Veteran underwent a TBI examination at a VA medical center (VAMC) in December 2009.  The examination report conveys that the VA examiner discussed the Veteran's in-service head injuries and relevant medical symptoms.  At the conclusion of the examination, the VA examiner opined that the Veteran's symptoms were not due to TBI residuals, but rather one or more psychiatric disabilities.  The examination was thorough and included a detailed history taken from the Veteran.  While it is unclear whether the VA examiner reviewed the Veteran's service treatment records, the Board notes that the service treatment records do not include complaint of, treatment for, or symptoms of an in-service TBI; therefore, review of the service treatment records in the claims file was not necessary for the VA examiner to be able to render an adequate TBI opinion because there is no relevant history of injury, disease, or event (including symptoms) in the service treatment records that the examiner was not aware of.  The Court has held that it is "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance," and that review of the claims file is not a talisman.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination). As there is sufficient competent medical evidence to find that the Veteran does not have residuals of a TBI, the Board need not remand for a TBI examination at this time.  Id.  

All relevant documentation, including VA treatment (medical) records, has been secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for TBI residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for TBI Residuals

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, no TBI residual has been identified which could constitute a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced sustaining a TBI in service.  After a review of all the evidence of record, the Board finds that the Veteran does not have residuals of a TBI.  Service treatment records do not reflect complaint of, treatment for, or symptoms of a TBI in service.  After returning from Iraq, the Veteran completed a post-deployment health assessment in November 2006.  Despite expressing concern about environmental exposure, seeing wounded service members, fearing for his life, and chronic heartburn lasting six months, no mention or report was made of a TBI or any symptoms which resembled the residuals of a TBI. 

The report from an August 2007 TBI screening conducted at a VAMC a few months after service separation reflects that the Veteran was not diagnosed with a TBI during deployment.  Further, the Veteran specifically denied experiencing any TBI-related events while deployed.

In December 2009, the Veteran received a VAMC TBI evaluation.  While the Veteran indicated an "injury" date of November 2005 through November 2006, the dates reported consist of the entire period of deployment; therefore, the Veteran was not in fact reporting specific injury or injuries, but was simply reporting the entire period of deployment.  This is the necessary meaning of the report of injury because elsewhere in the report, under injury etiology, the Veteran specifically denied any injuries involving bullets, vehicles, or falls.  The Veteran did advance one episode of a blast-related injury, specifically, a mortar blast; however, under blast details, the Veteran conveyed being 50 feet or more away from the blast. 

At the same TBI examination in December 2009, with regard to the only blast injury reported, the Veteran denied losing consciousness, disorientation, confusion, post-traumatic amnesia, or penetration of the skull/cranium.  The Veteran denied any prior TBI treatment.  Neurobehavioral symptoms reported included headaches, nausea, sensitivity to light, hearing difficulty, sensitivity to noise, numbness or tingling on parts of the body, forgetfulness, difficulty making decisions, slowed thinking, fatigue, difficulty sleeping, anxious feelings, irritability, and poor frustration tolerance.  The VA examiner noted psychiatric symptoms of depression and PTSD.  

At the conclusion of the December 2009 examination, the VA examiner opined that the findings were not consistent with a diagnosis of TBI.  Specifically, the VA examiner assessed that the symptoms were most consistent with behavioral health conditions, in other words, the potential PTSD and depression.  In fact, the VA examiner believed that the Veteran was minimizing symptoms of depression, anxiety, and PTSD, and recommended that the Veteran be further evaluated for mental health disabilities.

While the Veteran has contended experiencing residuals of a TBI, the Board does not find that, under the facts of this case, the Veteran is competent to opine as to whether certain identified symptoms were caused by a TBI as opposed to some other etiology, such as a mental disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Determining the etiology of the Veteran's identified symptoms involves complex medical questions concerning both psychiatric and physiological issues.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  While the Veteran is competent to relate symptoms experienced at any time, he is not competent in this case to opine as to the underlying pathology of the symptoms because such a medical diagnosis requires specific medical knowledge and training that the Veteran has not been shown to possess.

The Board has reviewed and considered all the lay and medical evidence of record.  A VA examiner, after a thorough TBI examination, assessed that symptoms displayed or reported by the Veteran were not residuals of a TBI, but rather, symptoms of a psychiatric disability.  Further, service treatment records do not reflect a TBI or symptoms of a TBI in service, and the Veteran has denied any TBI incident beyond a single mortar attack experienced from 50 feet (or more) away, which was not followed by any TBI symptoms.  For these reasons, the Board finds that the weight of the evidence is against service connection for TBI residuals.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for TBI residuals is denied.


REMAND

Service Connection for Acquired Psychiatric Disability and GERD

VA previously found that VA examinations were warranted as to the issues of service connection for PTSD (now an acquired psychiatric disability) and GERD.  Unfortunately, the Veteran failed to appear for the scheduled examinations.  Having reviewed the record, the Board notes that during the relevant time period the Veteran appears to have moved multiple times, and various documents mailed to the Veteran were returned as undeliverable.  While there is some indication that new notice of these scheduled examinations was sent to the Veteran's correct address, the Board cannot say with absolute certainty that the Veteran was informed as to the dates of the scheduled mental health and GERD examinations.

Further, in the July 2013 substantive appeal, the Veteran's former representative stated that he would be coordinating any future VA examinations with the Veteran.  As discussed above, the Veteran's prior representative is no longer accredited to appear before VA, and the Veteran is now pro se.  As such, the Board cannot say that any deficiencies on the part of the prior representative did or did not play into the Veteran's missing the previously scheduled appointments.  For these reasons, in an abundance of caution, the Board will remand the issues of service connection for an acquired psychiatric disability and GERD to reschedule the appropriate VA examinations.

Service Connection for Left Leg Disorder and Hearing Loss, 
and Reopening Service Connection for Tinnitus

After the Veteran filed a Notice of Disagreement (NOD) to the issues of reopening service connection for tinnitus and service connection for a left leg disability and hearing loss, a SOC on these issues was mailed in October 2014.  The SOC was returned as undeliverable.  There is some indication that VA attempted to resend the SOC to the correct address.  When no substantive appeal was subsequently received, the appeal was closed.  Considering the previously discussed mailing and representation issues, in an abundance of caution, the Board will remand these issues for the reissuance of the SOC and afford the Veteran another opportunity to perfect the appeal as to these issues.

Service Connection for Right Knee Disorder  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not received and/or previously been scheduled for a VA right knee examination.  VA treatment records reflect that the Veteran underwent an ossicle resection from the right patellar tendon in April 2010.  An August 2007 VA treatment record conveys that the Veteran complained of having right knee pain off and on for one year.  The Veteran advanced having twisted the knee while carrying "big guns" during deployment to Iraq.  A January 2010 VA treatment record notes that the Veteran conveyed having hurt the right knee in Iraq on or about 2006 after stepping off an aircraft.  The Board finds this evidence sufficient to warrant a remand for a VA knee examination for medical opinion.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records not already associated with the record for the period from May 2013.

Accordingly, the issues of reopening service connection for tinnitus and service connection for an acquired psychiatric disability, GERD, right knee and left leg disabilities, and bilateral hearing loss are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the relevant issues on appeal that are not already of record from May 2013.

2.  Schedule the appropriate VA examination(s) to assist in determining the nature and etiology of any currently diagnosed GERD, right knee, and/or psychiatric disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should advance the following opinions:

Service Connection for Acquired Psychiatric Disability

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether the symptoms are related to any identified stressor that is not related to fear of hostile military or terrorist activity. 

"Fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

Stressors advanced by the Veteran that should be addressed include traumatic experiences while stationed in Iraq and witnessing a fuel tank explosion while stationed at Fort Hood.

If any non-PTSD mental disability is diagnosed, such as the previously diagnosed anxiety state not otherwise specified, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed mental disability had its onset during active service, including as due to one of the aforementioned stressors.

Service Connection for GERD

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disability, to include GERD, is etiologically related to any incident of active duty, including any hazardous environmental exposure while stationed in Iraq?


Service Connection for Right Knee Disorder

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee disability, including residuals from surgery, is etiologically related to any incident of active duty, including the Veteran's advanced in-service accidents of twisting the right knee while carrying large firearms and landing on the right knee when exiting from an aircraft.

3.  Then, readjudicate the issues of service connection for an acquired psychiatric disability, to include PTSD and anxiety state not otherwise specified, GERD, and a right knee disability.  If any benefit sought on appeal remains denied, the Veteran and any subsequently appointed representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

4.  Reissue a SOC that addresses the issues of whether new and material evidence has been received to reopen service connection for tinnitus and service connection for left leg and hearing loss disabilities.  The Veteran and any subsequently appointed representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


